Citation Nr: 9907327	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-01 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Service connection for post-traumatic stress disorder.

2.  Service connection for gastroesophageal reflux.


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran had active duty from March 1962 to October 1963.

In a letter received in December 1998 the veteran requested a 
hearing in the Regional Office (RO).  However, it is unclear 
whether she wants a hearing in the RO before a traveling 
Member of the Board of Veterans' Appeals (Board) or before a 
Hearing Officer.  To ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

The RO should contact the veteran to 
clarify whether she wants a hearing in 
the RO before a traveling Member of the 
Board or before a Hearing Officer.  The 
RO should then schedule her for the 
desired hearing in the Montgomery, 
Alabama, RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 3 -


